              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 SCOTT BOEHM,

                     Plaintiff,
                                                   Case No. 19-CV-1039-JPS
 v.

 CHRIS LAZARCZYK d/b/a
 NOMARFANFORLIFE,                                                 ORDER

                     Defendant.


       On July 19, 2019, Plaintiff filed a complaint alleging that Defendant

violated the Copyright Act, 17 U.S.C. § 101 et seq., by impermissibly using

Plaintiff’s copyrighted photographs to sell sports memorabilia. (Docket #1).

Defendant was served with the complaint on August 16, 2019. (Docket #3).

However, Defendant did not appear or otherwise defend this action within

the time provided by the Federal Rules of Civil Procedure, so the Clerk of

the Court, at Plaintiff’s request, entered default against Defendant on

October 21, 2019. See (Docket #5).

       On January 8, 2020, Plaintiff filed a motion for default judgment.

(Docket #7). Plaintiff’s certificate of service reflects that Defendant was

served with this motion via first class mail. (Docket #9). Defendant has not

responded to the motion in any fashion, and the deadline for doing so has

expired. See Civ. L.R. 7(b); Fed. R. Civ. P. 6(d) (providing three additional

days to respond to motions served by mail). As a result, the Court treats the

motion as unopposed. Civ. L.R. 7(d). The facts pleaded in the complaint

establish Defendant’s liability. (Docket #1 at 2–5). Plaintiff nevertheless

bears the responsibility to prove up his damages under Rule 55(b)(2) of the




  Case 2:19-cv-01039-JPS Filed 02/21/20 Page 1 of 7 Document 10
Federal Rules of Civil Procedure. Indeed, “even when a default judgment

is warranted based on a party’s failure to defend, the allegations in the

complaint with respect to the amount of the damages are not deemed true,”

and the Court must conduct an inquiry to ascertain the amount of damages

with reasonable certainty. e360 Insight v. The Spamhaus Project, 500 F.3d 594,

602 (7th Cir. 2007) (citations and quotations omitted). Judgment by default

may not be entered without a hearing on damages unless “the amount

claimed is liquidated or capable of ascertainment from definite figures

contained in the documentary evidence or in detailed affidavits.” Id.

       A copyright infringer is liable for either “(1) the copyright owner’s

actual damages and any additional profits of the infringer. . .or (2) statutory

damages[.]” 17 U.S.C. § 504(a). To recover actual damages and profits, “the

copyright owner is required to present proof only of the infringer's gross

revenue. . .” Id. § 504(b). In the alternative, a “copyright owner may elect, at

any time before final judgment is rendered, to recover. . .an award of

statutory damages for all infringements involved in the action, with respect

to any one work, for which any one infringer is liable individually. . .in a

sum of not less than $750 or more than $30,000 as the court considers just.”

Id. § 504(c)(1). To receive statutory damages or attorney’s fees, the plaintiff

must establish that the infringement occurred after an unpublished

photograph was copyrighted, or, if the infringement occurred after the

photograph was published but before it was copyrighted, that the

copyright was registered within three months of publication. Id. § 412. If the

copyright owner proves that the infringement was willful, the Court “in its

discretion may increase the award of statutory damages to a sum of not

more than $150,000.” Id. § 504(c)(2). The court has “almost unfettered

discretion” in awarding damages within these ranges. Broadcast Music, Inc.


                            Page 2 of 7
  Case 2:19-cv-01039-JPS Filed 02/21/20 Page 2 of 7 Document 10
v. Star Amusements, Inc., 44 F.3d 485, 489 (7th Cir. 1995). The court may

consider factors such as “the difficulty or impossibility of proving actual

damages, the circumstances of the infringement, and the efficacy of the

damages as a deterrent to future copyright infringement.” Chi-Boy Music v.

Charlie Club, Inc., 930 F.2d 1224, 1229 (7th Cir. 1991) (citation omitted).

       In Reed v. Ezelle Investment Properties, Inc., a district court awarded a

plaintiff $1,500.00 for a photographic copyright violation where a real estate

broker illegally used the plaintiff’s registered image on its commercial

website for approximately nine months. 353 F. Supp. 3d 1025, 1029–30, 1038

(D. Or. 2018). In reaching this figure, the court noted that the real estate

broker had profited from the use of the photo, but the plaintiff lacked actual

damages. Id. at 1038. The court found it relevant that the parties were not

competitors, and that real estate broker took down the infringing photo

immediately upon receiving a cease-and-desist letter. Id.

       Similarly, in Barcroft Med., Ltd. v. Coed Media Group, LLC, a dispute

arose between a celebrity gossip website and a purveyor of celebrity photos

when the gossip website used the purveyor’s photos without permission.

297 F. Supp. 3d 339, 346 (S.D.N.Y. 2017). After considering the “expenses

saved and profits earned by [defendant] on the one hand, and the revenue

lost by [p]laintiff, on the other[,]” the court awarded the plaintiff the greater

of either $750.00 per violation or five times the licensing fee per violation.

       By contrast, in White v. Marshall, this Court awarded damages of

$20,000.00 per photograph in a “protracted” infringement lawsuit. 771 F.

Supp. 2d 952, 957–58 (E.D. Wis. 2011). In that case, plaintiff was an

orthodontist who had patented an orthodontic device, had taken before-

and-after photos to market the device, and had copyrighted those photos.

Id. at 954. The defendant had a one-year license to use those copyrighted


                            Page 3 of 7
  Case 2:19-cv-01039-JPS Filed 02/21/20 Page 3 of 7 Document 10
photos, but continued using the photos for three years after the license

expired. Id. at 955. The parties had previously been involved in a serious,

inter-family litigation regarding the orthodontic device patent. Id. at 954.

The plaintiff moved for default judgment in the copyright case. Id. at 955.

       In determining the award, the Court considered the fact that

defendant had previously paid plaintiff $250,000.00 for “a bundle of rights

that included a one-year use of the copyrighted photographs.” Id. at 957.

The Court also found it relevant that the photographs were of such a

“substantial commercial value” that defendants “likely found the risk of

liability for copyright infringement to be less than the commercial benefits

flowing from use of the photographs.” Id. Additionally, the Court took note

of a $500.00 per day liquidated damages provision in a separate agreement

between the parties regarding the use of the parties’ commercial assets. Id.

In light of those factors, the court determined that an award of $10,000.00

per violation was appropriate, and increased the damages by an additional

$10,000.00 per violation in light of the “ample evidence of willful

infringement,” i.e., the one-year license that had been lapsed for three years.

Id. at 958. There were 14 violations, so the total statutory damages

amounted to $280,000.00, joint and severally owed between three

defendants. Id. at 960.

       Here, Plaintiff seeks $30,000.00 per violation, for a total of

$1,770,000.00 in damages, as well as attorney fees and litigation costs in the

amount of $3,150.00 and $474.18, respectively. (Docket #7-5). In support of

his damages, Plaintiff has filed copyright registration information for each

work that he claims was wrongfully used by Defendant. (Docket #8-1). He

seeks recovery for fifty-nine photos that have appeared unlawfully on an

indefinite number of Defendant’s products. See (Docket #8 at 2)


                            Page 4 of 7
  Case 2:19-cv-01039-JPS Filed 02/21/20 Page 4 of 7 Document 10
(“Defendant has advertised, displayed, sold and/or distributed hundreds of

products featuring unauthorized copies of Plaintiff’s photographs”)

(emphasis added); (Id. at 4) (“Defendant has advertised, displayed, sold,

and/or distributed dozens of products featuring unauthorized copies of

Plaintiff’s photographs”) (emphasis in original). Plaintiff explains that he

typically licenses his photos to media outlets such as Getty and the

Associated Press, but does not indicate his licensing fee.

       Plaintiff provides evidence that his photographs were covered by

copyright during the relevant time: twenty-six of the photographs were

registered prior to publication; fourteen of the more recent photographs

were registered within three months of publication; and nineteen

photographs have been registered since 2011, well before the Defendant

began his infringing conduct. See (Docket #8 at 2–3, Docket #8-1). Plaintiff

also chronicled his failed attempts to notify Defendant of a prior copyright

violation lawsuit, from which Defendant was ultimately dismissed due to

a failure to effectuate service. (Docket #8-2). In this case, Defendant was

served in August of 2019, and has apparently continued to infringe

Plaintiff’s copyright. The Court finds that Plaintiff has met his burden of

establishing that he is eligible to receive statutory damages, as his work was

covered by copyright during the relevant time periods and Defendant

appears to have been willfully ignorant of his violation of the copyrights.

However, the Court will not approve $30,000 per violation because that

amount is excessive in light of the circumstances.

       There is not the same evidence of commercial value and willfulness

as there was in the White case. There is evidence that Defendant sold

Plaintiff’s photographs for profit as sports memorabilia and was either

aware or willfully blind to the fact that he was doing so in violation of the


                            Page 5 of 7
  Case 2:19-cv-01039-JPS Filed 02/21/20 Page 5 of 7 Document 10
copyright law. To be sure, Defendant’s repeated, continued, and self-

interested use of Plaintiff’s photography warrants a penalty. However, the

penalty should be proportional to other, similar photograph copyright

infringement cases, and should take into account the circumstances of these

particular parties. Although Defendant markets his sports memorabilia

through websites such as eBay, Amazon, and sportsmemorabilia.com, he

only sells his merchandise for between $8.00 and $110.00 apiece—and

usually on the low end of that range. He appears to be a one-man business,

and while Plaintiff may characterize him as an “experienced businessman,”

(Docket #8 at 4), there is not a lot of evidence in the record to support that

notion—Defendant is not a registered corporation and does not even

appear to have his own website. Additionally, Plaintiff alleges lost profits

as a result of Defendant’s actions, (Docket #1 at 6) but provides no evidence

of this allegation, nor does he indicate his typical licensing fee.

       In light of those facts and considerations, the Court finds that

statutory damages of $3,500.00 per violation are appropriate, for a total

award of $206,500.00. This should sufficiently compensate Plaintiff for the

violation of his copyright while deterring other online enterprisers from

future infringement. The Court will also award Plaintiff his requested

attorney fees and litigation costs.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for default judgment

(Docket #7) be and the same is hereby GRANTED; Defendant shall pay to

Plaintiff the total sum of $210,124.18, which consists of the statutory

damages of $206,500.00 ($3,500.00 per photo, for fifty-nine photos), as well

as attorney fees of $3,150.00 and litigation costs of $474.18, together with

post-judgment interest as provided by law; and


                            Page 6 of 7
  Case 2:19-cv-01039-JPS Filed 02/21/20 Page 6 of 7 Document 10
     IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED.

     The Clerk of the Court is directed to enter judgment accordingly.

     Dated at Milwaukee, Wisconsin, this 21st day of February, 2020.

                                BY THE COURT:




                                J.P. Stadtmueller
                                U.S. District Judge




                           Page 7 of 7
 Case 2:19-cv-01039-JPS Filed 02/21/20 Page 7 of 7 Document 10
